—Judgment, Supreme
Court, New York County (A. Kirke Bartley, J.), rendered December 18, 2008, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 3V2 years, unanimously affirmed.
Defendant’s legal sufficiency argument is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. We also conclude that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility. The credible evidence, including, among other things, the officer’s testimony that defendant initiated the transaction and otherwise acted as part of a team of drug sellers, completely negated defendant’s agency defense (see People v Herring, 83 NY2d 780, 782 [1994]; People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]; People v Vaughan, 300 AD2d 104 [2002], lv denied 99 NY2d 633 [2003]). Concur—Andrias, J.P., Catterson, Renwick, DeGrasse and Manzanet-Daniels, JJ.